Citation Nr: 1530335	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  06-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a cervical spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to August 16, 2010.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement from this decision was received by VA in February 2005.  An April 2004 rating decision had previously granted an increased 30 percent rating effective from January 15, 2004, for cervical disc disease with limitation of motion and headaches.

In July 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran, in essence, declined an opportunity for an additional Board hearing in May 2014 and no further action is required.  

In September 2009, the Board, in pertinent part, remanded the issue of entitlement to a rating in excess of 30 percent for cervical disc disease with limitation of motion and headaches with a request that the RO "separate [the headache disability] from the cervical spine and assign an appropriate separate rating."  A July 2010 rating decision established a separate, noncompensable rating for headaches effective from September 29, 2009.  The Veteran has expressed no disagreement with the assigned rating or effective date and the matter is considered to have been fully resolved in his favor.  The Board subsequently remanded the issues of entitlement to a rating in excess of 30 percent for degenerative arthritis of the cervical spine and entitlement to a TDIU for additional development in September 2011.

The Board also notes that a September 2012 rating decision established a TDIU effective from August 16, 2010, and that a March 2015 rating decision established service connection for left upper extremity radiculopathy, assigned a 30 percent rating effective from March 9, 2015.  The Veteran has expressed no disagreement with the assigned rating or effective date for the award as to his left upper extremity radiculopathy disability and the matter has not been developed for appellate review.  However, the issue of entitlement to TDIU prior to August 16, 2010, remains on appeal and is most appropriately addressed as a separate issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability is manifested by no more than forward flexion limited to 15 degrees or less.

2.  The Veteran is shown to have been unemployable as a result of his service-connected disabilities since May 19, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a Diagnostic Code 5242 (2014 ).

2.  The criteria for a TDIU effective from May 19, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2014 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his increased rating claim by correspondence dated in May 2004.  


The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand in September 2009 and September 2011 has been substantially completed.  Although the available record indicates that VA Vocational Rehabilitation and Employment Program records exist, further action to obtain these records is not required due to the favorable TDIU determination in this case.  But see Todd v. McDonald, 27 Vet. App. 79, 87 (2014).  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Finally, some discussion of the Veteran's July 2009 Board hearing is necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) . See Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran regarding his symptomatology and the nature of his overall ability to work.  Notably, the Veteran's testimony, in part, triggered the Board's decision to Remand the matter.

Factual Background

Post-service records show the Veteran complained of neck pain onset during active service and that a September 1992 X-ray examination revealed mild narrowing of the C-6 intervertebral disc space and minimal intervertebral osteochondrosis.  A May 1993 private chiropractor's report noted mild to moderate changes to the cervical spine.  VA examination in October 1993 revealed cervical disc disease at C5-C6.  There were no gross neurological deficits upon examination.  An October 1993 rating decision established service connection for cervical disc disease with limitation of motion and headaches.  

VA treatment records dated in October 1998 noted the Veteran had degenerative changes with osteophyte encroachment to the neural foramina between C5 and C6 on the left.  X-ray studies in January 2004 revealed minimal degenerative arthritic changes at C4, C5, and C6.  There was a prominent transverse process of C7 tending toward cervical rib formation.  

On VA examination in February 2004 the Veteran complained of worsening pain, soreness, and stiffness with neck pain into the right arm.  The examiner noted muscle tenderness, soreness, and muscle spasm to the neck and trapezius with pain throughout range of motion.  Studies revealed right and left rotation of 50/70 degrees, flexion of 30/45 degrees, bending and rotation of 25/45 degrees in the cervical spine.  Reflexes and strength were equal.  There was some decreased sensation over the C8 nerve distribution to the right hand.  The diagnoses included arthritis and degenerative disc disease of the cervical spine.  

A February 2004 vocational assessment noted the Veteran had completed high school and had attended some college without completing a degree.  He had employment experience as a shipping and receiving clerk, a press operator, a production worker, and in carpet sales and installation.  It was noted that service connection was established for a spinal disc condition and limited motion of the cervical spine, and that these disabling conditions would appear to constitute a substantial handicap to employment in that he could not be involved in prolonged or repetitive standing, walking, sitting, bending, stooping, crawling, pushing, or pulling.  In addition, he could not do work activities over his shoulders.  His work record supported the fact that he had been unable to maintain substantial gainful employment in vocational areas that he had the ability and skills to work, but the examiner felts that he could benefit from a period of vocational assessment and training to help him gain marketable job skills.  

A March 2004 magnetic resonance imaging (MRI) scan revealed posterior disc herniation and mild bilateral foraminal narrowing at C3-4, C5-6, and C6-7.  There was right central disc protrusion at C4-5 with no significant foraminal narrowing.  A subsequent March 2004 report noted the Veteran had significant spinal degenerative joint disease with disc pathology, likely impingement, and chronic radiculopathy and pain.

In correspondence received by VA on May 19, 2004, the Veteran requested an increase for his service-connected cervical spine disability.  He also requested that he be provided a VA examination.

On VA examination in August 2004 the Veteran complained of neck pain that radiated into the shoulders with increased aching, pain, stiffness, and fatigability upon repetitive use.  The examiner  noted generalized tenderness to soreness over the cervical spine with muscle spasms to the right side of the neck.  There was no increased kyphosis or scoliosis and range of motion was not affected by body habitus.  There was no evidence of ankylosis.  Range of motion studies revealed left and right neck rotation limited to 35 degrees, flexion and extension to 15 degrees, and lateral bending to the right and left to 15 degrees and limited by pain.  Reflexes, strength, and sensation were symmetric in the upper extremities.  X-ray studies revealed minimal degenerative arthritic changes at C4-C7.  The diagnoses included cervical disc disease.  

An April 2005 physical therapy consultation revealed cervical range of motion within normal limits, and limitations for right side bending at 4/5 muscle grade with pain and flexion and extension of 4+/5 muscle grade on manual muscle testing.  The examiner's assessment included marked limitations with strength, range of motion, and function.  

A May 2005 SSA examination noted the Veteran's right upper extremity was neurologically intact.  His exertional limitations were reported which included occasionally lifting and/or carrying fifty pounds, frequently lifting and/or carrying twenty five pounds, standing and/or walking (with normal breaks) about six hours in an eight hour workday, sitting (with normal breaks) about six hours in an eight hour workday, and pushing and/or pulling unlimited, other than as shown for lift and/or carry.  

VA treatment records dated in July 2005 noted range of motion studies during physical therapy revealed active cervical extension limited to 15 degrees, side bending limited to 15 degrees secondary to pain, left worse than right, and left rotation to 45 degrees, and right rotation to 58 degrees.  Palpation elicited soft tissue spasms and marked soft tissue tightness throughout the cervical paraspinal musculature.  Gross strength was 4/5 for the cervical spine.  

At his personal hearing before a Decision Review Officer in October 2005 the Veteran testified that he felt decent after receiving physical therapy, but that the pain would return before he got home.  He reported his medications were ineffective and stated that he also used a TENS unit.  He described having shooting pain down the arms and down the straight part of the middle of his back.  He stated that there were times he could not turn his neck to the left.  He reported that he had fatigability and lack of endurance because of his lumbar and cervical spine disabilities.  He noted he had not worked since July 2004.

VA treatment records dated in March 2006 noted an electromyography (EMG) study revealed findings consistent with mild chronic right C5 radiculopathy with no active denervation sign.  A December 2006 report noted there was no tenderness to the cervical spine upon examination, but that there was some trapezial spasm on the right side.  Muscle strength was 5/5 to the biceps and triceps, bilaterally.  Grip strength and wrist extension muscle strength was 4/5 on the left and 5/5 on the right.  There were normal to the biceps, triceps, and brachial radialis.  He had no Hoffman sign.  The diagnoses included cervical stenosis.  A February 2007 MRI scan revealed stable, mild cervical spondylosis with moderate spinal canal narrowing at C3-C4 with no significant neural foraminal stenosis or cord compression.  X-ray studies in March 2007 revealed mild degenerative changes to the cervical spine.  A March 2007 treatment report noted that while the EMG finding was concerning for C7-C8 radiculopathy, the majority of his pain seemed to be coming from his shoulder disorder.  An April 2007 report noted he was attending school fulltime, was the sole caretaker of his two children, and had an excellent return to function.  

A March 2008 SSA decision found the Veteran had been disabled under their regulations since November 2004.  It was noted he had severe impairments due to cervical spondylosis and degenerative changes, lumbar degenerative disc disease, degenerative joint disease in the right knee, osteoarthritis in the left shoulder, depression, and a history of alcohol abuse.  The Administrative Law Judge found that the Veteran had the residual functional capacity to perform sedentary work due to his osteoarthritis, except that such work should be unskilled and require only occasional contact with the public, co-workers, and supervisors due to his depression and alcohol use.  Upon further analysis, however, it was found that considering his age, education, work experience, and residual functional capacity there were no jobs that existed in significant numbers in the national economy that he could perform.  

On VA examination in November 2008 the Veteran complained of pain into the right arm and hand with paresthesias.  He reported increasing pain, weakness, stiffness, fatigability including to the neck.  Range of motion studies of the cervical spine revealed forward flexion to 15 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees.  There was increased pain with repetitive use, but no range of motion change was noted.  Flare-ups were noted to occur with any attempted use and weather changes.  The examiner noted there was evidence of painful motion, spasm, and tenderness over the neck and lower back causing headache pain.  There was some decreased sensation in the C8 distribution on the right and some decreased weakness to grip and grasp over the C7-8 distribution on the right.  No incapacitation was noted.  The diagnoses included cervical disk disease with right radiculitis.  An April 2009 report noted MRI findings including moderate-to-severe canal stenosis at C3-C4 due to posterior disc bulge causing flattening of the cord and bilateral marked foraminal narrowing, more on the right side.    

At his video conference hearing in July 2009 the Veteran estimated his average cervical spine pain was seven on a ten point scale.  He reported that pain in the lower neck radiated down his arms and had gotten worse.  He stated he had been prescribed a brace because he had been unable to hold a coffee pot.  He also reported that he had difficulty turning or rotating his head, and that he was a potential surgical fusion candidate.

A January 2010 operation report noted the Veteran underwent anterior cervical diskectomy fusion plating at C3-C4.  An August 2010 private treatment report noted he complained of persistent neck and shoulder pain following surgery, and that he described bilateral upper extremity radicular pain.  An examination revealed axial neck pain with range of motion, some facet loading pain, and some pain on forward flexion.  Spurling sign was positive, bilaterally.  There was normal grip strength, bilaterally, and grossly normal sensation to the upper extremities.  Motor and sensation evaluations were normal with rotation strength 5/5 in the upper and lower extremities.  The diagnoses included cervical post laminectomy syndrome, cervical spondylosis, and cervical myalgia.  Subsequent reports noted cervical spine films revealed stable appearing corpectomy and entry fusion of C3 and C4 without evidence of hardware failure, and discogenic changes to the lower cervical spine.

VA examination of the cervical spine in March 2015 included diagnoses of degenerative arthritis and intervertebral disc syndrome.  It was noted that the Veteran complained of continued chronic left arm pain and numbness.  He reported that flare-ups impacted the cervical spine due to limited use.  Range of motion studies revealed forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees.  Pain was noted to all motions and caused functional loss.  There was pain on weight bearing.  There was no additional functional loss or decreased range of motion after three repetitions.  The examiner noted that examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time or functional loss during flare-ups.  There was localized tenderness, guarding, and muscle spasm, but they did not result in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability included disturbance of locomotion and interference with standing.  Muscle strength and reflex tests to the upper extremities were normal with no evidence of muscle atrophy.  There was decreased sensation to light touch to the left forearm and hand/fingers.  There were moderate symptoms of radiculopathy to the left upper extremity involving the C7 and C8/T1 nerve roots.  The examiner noted that the Veteran's intervertebral disc syndrome had not required bed rest prescribed and treated by a physician.  The cervical spine disability was noted to impact his ability and limited him to light duty work.  

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 . Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

VA regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (effective September 26, 2003).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; with forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; with combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; with combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2014).  


It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The Veteran is already in receipt of the maximum schedular rating for limitation of motion of the cervical spine.  A higher schedular rating for limitation of motion is not available even when considering his complaints of pain on motion. When the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board further notes that the Veteran does not contend and the evidence does not demonstrate unfavorable ankylosis of the entire cervical spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes due to intervertebral disc syndrome, nor any unadjudicated associated objective neurological abnormalities.  Therefore, the claim for entitlement to a schedular rating in excess of 30 percent for a cervical spine disability must be denied.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability rating assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have resulted in any recent hospitalizations.  The Board further finds that the service-connected disability at issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

In determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  In his April 2005 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he had been too disabled to work since October 2003 due to back, neck, and shoulder disabilities.  He also reported having work experience in inventory and general labor.  He noted he had completed two years of college and indicated that he had returned to college in August 2004.

A March 2008 SSA determination found the Veteran had been disabled since November 2004.  The Board notes, however, that the decision while pertinent to the adjudication of a claim for VA benefits is not controlling for VA compensation purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

VA records show service connection is established for mood disorder (30 percent from May 19, 2004, and 50 percent from August 16, 2010), cervical disc disease with limitation of motion (20 percent from October 20, 1992, and 30 percent from January 15, 2004), left upper extremity radiculopathy (30 percent from March 9, 2015), arthritis of the lumbar spine with mild disc disease and spondylosis (20 percent from August 20, 1991), right leg sciatica (10 percent from May 19, 2004), residuals of a fractured nose (0 percent from August 20, 1991), nose scarring (0 percent from May 19, 2004), and headaches (0 percent from September 29, 2009).  Combined service-connected disabilities were 40 percent from October 20, 1992, 70 percent from May 19, 2004, and 80 percent from August 16, 2010.

The record shows that the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the period from May 19, 2004, including a combined 40 percent for orthopedic disabilities.  The Board finds that the evidence of record is persuasive that the Veteran has been unemployable as a result of his service-connected disabilities since that date.  It is significant to note that a February 2004 vocational assessment noted the Veteran had a substantial handicap to employment in that he could not be involved in prolonged or repetitive standing, walking, sitting, bending, stooping, crawling, pushing, or pulling and could not perform work activities over his shoulders.  The examiner found his work record supported the fact that he had been unable to maintain substantial gainful employment in vocational areas that he had the ability and skills to work, but that he could benefit from a period of vocational assessment and training to help him gain marketable job skills.  The Board finds that subsequent VA treatment records demonstrate that the Veteran's mental health problems prevented him from obtaining such job skills.  Therefore, entitlement to a TDIU is warranted effective from May 19, 2004.

Although the Veteran has asserted that he was unable to work as a result of his service-connected disabilities since October 2003, the Board finds there is no evidence of any unusual or exceptional circumstances related to his service-connected disabilities prior to May 19, 2004, that would put his case outside the norm so as to warrant referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  The evidence does not demonstrate that the Veteran was unable to obtain or maintain gainful employment as a result of his established service-connected disabilities at that time.  In fact, the medical evidence demonstrates that the Veteran was able to perform work to some extent even with his physical disability limitations.  His inability to perform sedentary work has been related to his depression and substance abuse, and service connection for depression has only been established effective from May 19, 2004.  Accordingly, the Board finds that the evidence shows the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities from May 19, 2004, but no earlier.  

ORDER

Entitlement to a rating in excess of 30 percent for a cervical spine disability is denied.

Entitlement to a TDIU effective from May 19, 2004, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


